

Exhibit 10-H
WEIS MARKETS, INC.


DEFERRED COMPENSATION AGREEMENT


THIS DEFERRED COMPENSATION AGREEMENT made this 1st day of January, 1983, by and
between Weis Markets, Inc. (“Employer”) and Robert F. Weis (“Employee”),


WITNESSETH:
WHEREAS, Employer and Employee previously entered into a Deferred Compensation
Agreement (“Prior Agreement”) dated the 1st day of December, 1975; and
WHEREAS, Employer and Employee now desire to terminate and revoke Prior
Agreement, and
WHEREAS, Employer desires to assure itself of the continued service of Employee,
and to further compensate Employee for services which Employee has and shall
have rendered to Employer,
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and other good and valuable consideration, it is hereby
agreed:
FIRST: RETIREMENT BENEFIT. (a) Employee’s Normal Retirement Date shall be the
January 1st following his 65th birthday. If Employee retires on or after his
65th birthday and on or before his Normal Retirement Date, and has been employed
by Employer for at least three (3) full years, he shall receive from Employer a
benefit determined by the following formula and paid according to the terms of
subparagraph (b) of this paragraph FIRST:
The annual pension benefit shall be an amount of $87,500 (50% of the 1976 annual
compensation paid to the Employee from Employer), reduced by each of the
following; (1) The amount of the annual primary Social Security benefit for
which Employee is eligible as of January 1st of the initial year in which he is
to receive a payment hereunder and which is payable during such year; (2) Any
benefit under any Employer pension or profit sharing plan (but not under a
TRASOP) for which Employee is or was eligible as of January 1st of the year in
which he is to receive a payment hereunder and which is payable during such
year. If Employee did not elect to receive his benefit under either the pension
or profit sharing plan on a life annuity basis, then any benefit amount
considered under this paragraph (2) shall be equal to the benefit he would have
been eligible for on such January 1st, had he elected a life annuity option
under the respective plan or plans, based on actuarial factors and tables used
for actuarial valuation purposes in conjunction with the Weis Markets Pension
Plan.
(b) Benefits shall be payable to Employee within sixty (60) days of his Normal
Retirement Date, and thereafter on each January 1st during the Employee’s
lifetime.
SECOND: EARLY RETIREMENT BENEFIT. (a) If Employee retires for any reason between
his 62nd birthday –- the earliest possible retirement age –- and his 65th
birthday, he shall receive a benefit computed on the basis of the formula in
subparagraph (a) of paragraph FIRST, but reduced by: (1) Five-ninths of one
percent (5/9ths of 1%) for each month of early retirement, and (2) a fraction,
the numerator of which shall be the number of years and months of service with
Employer that Employee had at the time of his retirement and the denominator of
which shall be the number of years and months of service he would have had at
age sixty-five (65). For purposes of this paragraph, the Social Security Benefit
defined in item (1) of paragraph FIRST shall be determined as if Employee
continued working and initially commenced receiving such Social Security Benefit
at age 65.
(b) The amount of the benefit to Employee under subparagraph (a) of this
paragraph SECOND shall be paid on January 1st of the year following the year of
Employee’s retirement on each January 1st during the Employee’s lifetime.
THIRD: POSTPONED RETIREMENT. (a) The amount of Employee’s annual pension benefit
shall be determined as of his Normal Retirement Date. If Employee continues in
employment after his Normal Retirement Date, such amount shall be increased by
20% for each year that his retirement is postponed. If Employee retires as of a
date during a year which is other that January 1st, his benefit shall be
increased for such year by a proportional share (determined arithmetically) of
the 20% based on the number of the completed months elapsed from the January 1st
preceding the date of his retirement. For example, if Employee retires as of
July 1st in a year, his benefit as of the previous January 1st shall be
increased by 10% (20% x 6/12ths). At the time Employee reaches his Normal
Retirement Date, the amount of his benefit shall be determined in accordance
with paragraph FIRST, and such amount, and the increased amounts payable on each
succeeding January 1st, shall be illustrated in Appendix A, which shall become a
part of this agreement.

 
 

--------------------------------------------------------------------------------

 

(b) For the first year of his retirement Employee shall receive a pension equal
to the benefit described in paragraph (a) multiplied by a fraction, the
numerator of which is the number of months (including partial months) from the
date of his retirement to the December 31st of such year, and the denominator of
which is “12”. For each subsequent year of his retirement, Employee shall
receive the benefit described in (a).
(c) The pension benefits for the first year of retirement shall be payable to
Employee within sixty (60) days from the date of retirement and thereafter on
each January 1st during the Employee’s lifetime.
FOURTH: DEATH BENEFIT. (a) If Employee dies while actively employed prior to his
Normal Retirement Date, his surviving spouse, if any, shall receive a benefit
equal to fifty (50%) percent of the benefit Employee would have received under
paragraph FIRST if he had continued to work and had retired at age sixty-five
(65). Such benefit shall be paid to the spouse on January 1st of the year
following the year of Employee’s death and on January 1st of the next succeeding
nine (9) years.
(b) If Employee dies subsequent to his retirement under paragraph SECOND, his
surviving spouse, if any, shall receive a benefit equal to fifty (50%) percent
of the amount Employee was receiving or eligible to receive under paragraph
SECOND. Such benefit shall be paid on January 1st of each year in which Employee
would have received a benefit under the appropriate aforementioned paragraph if
he had continued to live. Following the death of spouse, no further payments
shall be made.
(c) If Employee dies while actively employed after his Normal Retirement Date,
his Named Beneficiary shall receive an annual benefit in the same amount as the
Employee would have received under paragraph THIRD had he retired immediately
prior to his death. Such benefit shall be paid to the Named Beneficiary over the
period of Employer’s life expectancy determined based on 1971 Group Annuity
Table and the Employee’s age nearest birthday on the date of his death. Any
fractional years of life expectancy shall result in a proportional annual
benefit for the year. Examples of life expectancy at various ages are set forth
in Appendix B.
(d) If Employee dies subsequent to his retirement on or after his Normal
Retirement Date, his Named Beneficiary shall continue to receive annual benefit
payments in the same amount as Employee was receiving until the end of
Employee’s life expectancy period as described in paragraph (a) measured from
the date of Employee’s retirement. If the Named Beneficiary is Employee’s
spouse, then such spouse shall continue to receive annual benefit payments for
the remainder of her life in an amount equal to 50% of the benefit received
prior to the end of the life expectancy period. Following the end of the life
expectancy period, no continuing benefits shall be paid to a Named Beneficiary
who is not Employee’s spouse.
(e) For purposes of paragraphs (c) and (d) above, the Named Beneficiary shall be
the Employee’s spouse, unless the Employee notifies Employer in writing that
another person shall be the Named Beneficiary. If Employee has no surviving
spouse at the time of his death, and has not named another Named Beneficiary,
then any benefits due his Named Beneficiary shall be paid to his estate.
FIFTH: WITHHOLDING. Employer may withhold any taxes from payments to Employee or
to the Named Beneficiary as Employer deems appropriate in accordance with
applicable regulations.
SIXTH: ANNUITIES. Annuity contracts issued by Aetna Life & Casualty and
maintained under any prior agreement shall not be a part of this Agreement, nor
shall benefits provided under any such contracts be applied toward benefits
provided under this Agreement. Benefits under such contracts shall be paid to
Employee upon retirement, or paid to Employee’s beneficiary (as separately
designated by Employee) upon the death of Employee, in accordance with the terms
of such contracts, subject to any elections regarding the methods of receiving
benefit payments as may be permitted by such contracts.
SEVENTH: ADMINISTRATION. This Agreement shall be administered on behalf of
Employer by its Board of Directors. The Board of Directors may delegate its
duties to any committee designated by it for such purpose. The Board or any such
committee shall have the authority to interpret, and to determine questions of
fact arising under this Agreement. The determination of the Board of Directors
or any committee administering this Agreement shall be conclusive and binding
upon all persons, including the Employee, his Named Beneficiary, and their
heirs, successors and assigns.
EIGHT: TERMINATION. Nothing in this Agreement shall confer upon Employee the
right to continue in the employ of Employer.

 
 

--------------------------------------------------------------------------------

 

NINTH: ASSIGNMENT. Neither Employee nor his Named Beneficiary may assign, pledge
or otherwise encumber any interest in this Agreement without the written consent
of Employer. In the event of any sale or the disposition of all or substantial
part of the assets of the Employer, adequate provision, by a written assumption
agreement or otherwise, shall be made to secure for Employer all of the benefits
of this Agreement to the same extent to which Employee would have been entitled
to such benefits had any such disposition not taken place.
TENTH: WHOLE AGREEMENT AMENDMENT. This Agreement constitutes the whole Deferred
Compensation Agreement between Employer and Employee and may not be modified,
amended, or terminated except by a written instrument signed by Employer and
Employee. Employer and Employee may amend this Agreement by a document in
writing, without the consent of Employee’s Named Beneficiary, notwithstanding
that any such amendment may have the effect of diminishing or eliminating
benefits payable to such Named Beneficiary under the several provisions of this
Agreement.
ELEVENTH: MISCELLANEOUS. (a) This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of Employer and the heirs,
administrators, executors, and personal representatives of Employee.
(b) Failure by the Employer to insist upon strict compliance with any of the
terms, conditions or covenants hereof shall not be deemed a waiver or
relinquishment of any right hereunder, and shall not impede in any way the right
of Employer to enforce any of the provisions hereof.
(c) If any provision of this Agreement is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of this
Agreement, and this Agreement shall be construed and enforced as if such
provision had not been included herein.
(d) The captions contained herein are inserted only as a matter of convenience
and for reference and in no way define or limit, enlarge or describe the scope
of this agreement nor in any way shall affect the Agreement or the construction
of any provision thereof.
(e) This Agreement shall be governed by, construed, and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania (without regard to
the principles of conflict of laws).

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1
TO
DEFERRED COMPENSATION AGREEMENT


WHEREAS, WEIS MARKETS, INC. (Employer) and Robert Weis (Employee) previously
entered into a Deferred Compensation Agreement effective January 1, 1983; and


WHEREAS, both parties wish to amend such Agreement; and


NOW, THEREFORE, the following provisions are amended:


FIRST CHANGE


Paragraph FIRST shall be deleted and the following shall be substituted in its
place:


FIRST: RETIREMENT BENEFIT. (a) Employee’s Normal Retirement Date shall be the
first day of the month following his 65th birthday. If Employee retires on his
Normal Retirement Date, he shall receive from Employer a benefit determined by
the following formula and paid according to the terms of subparagraph (b) of
this paragraph FIRST:


The annual pension benefit shall be an amount of $68,842 (50% of the 1977 annual
compensation paid to the Employee from Employer), reduced by each of the
following; (1) The amount of the annual primary Social Security benefit for
which Employee is eligible as of his Normal Retirement Date; (2) Any benefit
under any Employer pension or profit sharing plan (but not under a TRASOP or
PAYSOP) for which Employee is or was eligible as of his Normal Retirement Date.
If Employee did not elect to receive his benefit under either the pension or
profit sharing plan on a life annuity basis, then any benefit amount considered
under this paragraph (2) shall be equal to the benefit he would have been
eligible for had he elected a life annuity option under the respective plan or
plans, based on actuarial factors and tables used for actuarial valuation
purposes in conjunction with the Weis Markets Pension Plan.


(b) Benefits shall be payable to Employee within sixty (60) days of his Normal
Retirement Date, and thereafter on each January 1st during the Employee’s
lifetime.


SECOND CHANGE


Paragraph THIRD, subparagraph (a) shall be amended by adding the following
sentence after the second sentence of such subparagraph:


“For the calendar year which contains the Employee’s Normal Retirement Date, his
benefit payable as of his Normal Retirement Date shall be increased by 1 2/3%
for each full month from his Normal Retirement Date to the following January
1st.”

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2
TO
DEFERRED COMPENSATION AGREEMENT


WHEREAS, Weis Markets Inc. (Employer) and Robert F. Weis (Employee) previously
entered into a Deferred Compensation Agreement effective January 1, 1983; and


WHEREAS, such agreement was amended by Amendment No. 1; and


WHEREAS, both parties wish to amend such Agreement effective on the date
executed; and


WHEREAS, Robert F. Weis has remained an active employee of the Corporation
beyond his normal retirement age of 65; and


NOW, THEREFORE, the following provisions are amended:


FIRST CHANGE


Paragraph FIRST, SECOND and THIRD shall be deleted and the following shall be
substituted in their place:


FIRST: POSTPONED RETIREMENT. (a) The amount of Employee’s annual pension benefit
as of the date on which he retires as an active employee shall be determined in
accordance with the attached Appendix A under the columns headed “Retirement
Benefit.” If employee retires as of a date during the year which is other than
January 1, his annual benefit shall be increased by interpolation (determined
arithmetically) based upon the number of completed months elapsed from the
January 1 preceding the date of his retirement to his date of retirement.


SECOND: FIRST YEAR BENEFIT. For the first year of his retirement, Employee’s
shall receive a pension equal to the benefit described in FIRST multiplied by a
fraction the numerator of which is the number of months (including partial
months) from the date of his retirement to the December 31 of such year and the
denominator of which is 12.


THIRD: SUBSEQUENT YEAR BENEFIT. For each subsequent year of his retirement,
Employee shall receive the benefit described in FIRST, payable on January 1 of
each subsequent calendar year on which day he is alive.


SECOND CHANGE


Paragraph FOUR shall be deleted and the following shall be substituted in its
place.


FOURTH: DEATH BENEFIT. (a) If Employee dies subsequent to his retirement under
paragraph FIRST, his Named Beneficiary shall continue to receive annual benefits
in the same amount as Employee was receiving until the end of the remainder, if
any, of the Employee’s life expectancy period, as shown in Appendix B as
measured from the date of Employee’s retirement. The payment for a partial year
of such remaining life expectancy shall be pro rated. Payments shall be payable
on January 1 of each year. If the Named Beneficiary is Employee’s spouse, then
such spouse shall continue to receive annual benefit payments for the remainder
of her life in an amount equal to 50% of the benefit received during Employee’s
life expectancy period. Following the end of the life expectancy period, no
continuing benefit shall be paid to a Named Beneficiary who is not Employee’s
spouse. Following the death of the Employee’s spouse, no continuing benefits
shall be paid, except to the extent of the remainder, if any, of the original
life expectancy.

 
 

--------------------------------------------------------------------------------

 

(b) If Employee dies prior to his retirement, the amount of the death benefit
shall be based on the two columns of Appendix A headed “Death Benefit.” If death
shall not occur on January 1 of a year, then there shall be a determination of
an interpolated benefit (determined arithmetically) based upon the number of
completed months elapsed January 1 preceding the date of death to the date of
death. A partial payment shall be made for the first year by multiplying the
benefit by a fraction, the numerator of which is the number of months including
partial months from the date of his death to the December 31 of such year and
the denominator of which is 12. The period of time during which benefits shall
be paid to the Named Beneficiary is equal to the life expectancy period
determined in Appendix B with reference to the date of death. The payment for a
partial year of such remaining life expectancy shall be pro rated. Payments
shall be payable on January 1 of each year. If the Named Beneficiary is
Employee’s spouse, then such spouse shall continue to receive annual benefit
payments for the remainder of her life in an amount equal to 50% of the benefit
received during the Employee’s life expectancy period. Following the end of the
life expectancy period, no continuing benefit shall be paid to a Named
Beneficiary who is not Employee’s spouse. Following the death of the Employee’s
spouse, no continuing benefits shall be paid, except to the extent of the
remainder, if any, of the original life expectancy.

 
 

--------------------------------------------------------------------------------

 

Robert Weis Appendix A


Retirement Benefit
 
Death Benefit
Date of
 
Annual
 
Date of
 
Annual
Retirement
 
Benefit
 
Death
 
Benefit
             
Jan 1, 1992
 
 72,366
 
Jan 1, 1992
 
209,646
Jan 1, 1993
 
129,719
 
Jan 1, 1993
 
230,611
Jan 1, 1994
 
199,767
 
Jan 1, 1994
 
253,672
Jan 1, 1995
 
279,039
 
Jan 1, 1995
 
279,039
Jan 1, 1996
 
306,943
 
Jan 1, 1996
 
306,943
Jan 1, 1997
 
337,638
 
Jan 1, 1997
 
337,638
Jan 1, 1998
 
371,401
 
Jan 1, 1998
 
371,401
Jan 1, 1999
 
408,542
 
Jan 1, 1999
 
408,542
Jan 1, 2000
 
449,396
 
Jan 1, 2000
 
449,396
Jan 1, 2001
 
494,335
 
Jan 1, 2001
 
494,335
Jan 1, 2002
 
543,769
 
Jan 1, 2002
 
543,769
Jan 1, 2003
 
598,146
 
Jan 1, 2003
 
598,146
Jan 1, 2004
 
657,960
 
Jan 1, 2004
 
657,960
Jan 1, 2005
 
723,756
 
Jan 1, 2005
 
723,756
Jan 1, 2006
 
796,132
 
Jan 1, 2006
 
796,132
Jan 1, 2007
 
875,745
 
Jan 1, 2007
 
875,745
Jan 1, 2008
 
963,320
 
Jan 1, 2008
 
963,320
Jan 1, 2009
 
1,059,651
 
Jan 1, 2009
 
1,059,651
Jan 1, 2010
 
1,165,617
 
Jan 1, 2010
 
1,165,617
Jan 1, 2011
 
1,282,178
 
Jan 1, 2011
 
1,282,178
Jan 1, 2012
 
1,410,396
 
Jan 1, 2012
 
1,410,396
Jan 1, 2013
 
1,551,436
 
Jan 1, 2013
 
1,551,436


 
 

--------------------------------------------------------------------------------

 

Robert Weis Appendix B


Date of Death or Retirement
       
Life Expectancy
From
 
To
 
In Years
         
Dec 10, 1991
 
Dec 9, 1992
 
10.3
Dec 10, 1992
 
Dec 9, 1993
 
  9.7
Dec 10, 1993
 
Dec 9, 1994
 
  9.2
Dec 10, 1994
 
Dec 9, 1995
 
  8.8
Dec 10, 1995
 
Dec 9, 1996
 
  8.3
Dec 10, 1996
 
Dec 9, 1997
 
  7.8
Dec 10, 1997
 
Dec 9, 1998
 
  7.4
Dec 10, 1998
 
Dec 9, 1999
 
  7.0
Dec 10, 1999
 
Dec 9, 2000
 
  6.7
Dec 10, 2000
 
Dec 9, 2001
 
  6.4
Dec 10, 2001
 
Dec 9, 2002
 
  6.1
Dec 10, 2002
 
Dec 9, 2003
 
  5.9
Dec 10, 2003
 
Dec 9, 2004
 
  5.7
Dec 10, 2004
 
Dec 9, 2005
 
  5.5
Dec 10, 2005
 
Dec 9, 2006
 
  5.2
Dec 10, 2006
 
Dec 9, 2007
 
  4.9
Dec 10, 2007
 
Dec 9, 2008
 
  4.6
Dec 10, 2008
 
Dec 9, 2009
 
  4.4
Dec 10, 2009
 
Dec 9, 2010
 
  4.1
Dec 10, 2010
 
Dec 9, 2011
 
  3.9
Dec 10, 2011
 
Dec 9, 2012
 
  3.6
Dec 10, 2012
 
Dec 9, 2013
 
  3.4

 
 
 

--------------------------------------------------------------------------------

 